Citation Nr: 0633606	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-35 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for disability of the nose, 
to include traumatically deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The Board remanded this issue to the 
RO for additional development in October 2004.

The veteran testified before the undersigned at a personal 
hearing held at the RO in April 2004.  A transcript of that 
hearing has been associated with the claims file.


FINDING OF FACT

Lay and medical evidence shows that the veteran has had a 
nasal deformity since his discharge from service, and some 
medical opinion asserts that the veteran's nasal septal 
deformity is secondary to a nasal fracture incurred in 
service.  It is at least as likely as not that the veteran 
has a nose disorder related to service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the veteran has a nasal disorder to include traumatically 
deviated septum that was incurred in service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In view of the favorable action the Board takes on this 
appeal, it is concluded that the provisions of the VCCA have 
been complied with.  Therefore, there is no need for 
additional notice or development as to the service connection 
issue on appeal.  


II.  Factual Background

The veteran's service medical records are on file.  His 
entrance physical examination in September 1959 is silent in 
regard to any defect of the nose.  In-service treatment 
records show no finding of treatment for the nose.  The 
veteran's discharge physical examination in July 1962 makes 
no mention of any nasal difficulties.

A letter from J.M.W., M.D., to another physician about the 
veteran dated in March 1999 discloses a nasal exam showed the 
veteran's septum was deflected to the left limiting the 
airway.  His dorsum was deflected to the right side.  It was 
noted the veteran had a history of having a nasal fracture 
when in service and it was not repaired.  It was noted that 
as the veteran aged, he had more trouble breathing through 
his nose.  Impression of Dr. J.M.W. was an external nasal 
septal deformity.

A private progress note from C.H.C., M.D., dated in March 
1999 relates that the veteran was hit accidentally with a 
tent pole while in service and a corpsman somewhat 
straightened his nose.  It was noted significant breathing 
difficulties had since developed and that the veteran awoke 
with a dry mouth.  Examination disclosed an obvious nasal 
deformity with the entire nose rotated towards the right.  
The nasal septum was deflected from anteriorly to posteriorly 
and seemed to touch the lateral wall of the nose.  There was 
compensatory hypertrophy of the right inferior turbinate and 
these were visible on mirror exam of the nasopharynx.  It was 
noted that the sinuses transilluminated well and that the 
hypopharynx and larynx were normal.  Dr. C.H.C. listed the 
veteran's three options, which he said he explained to the 
veteran, as a septoplasty and turbinate work, or a 
rhinoplasty at the same time, or to do nothing.

A November 2001 VA medical record states the veteran was seen 
for nasal congestion and his deviated nasal septum was noted.

A December 2001 VA medical record shows a CT scan of the 
paranasal sinuses was done with a note made of the asymmetric 
appearance of the sinuses due to positioning.  The nasal 
septum appeared deviated to the left.

A February 2002 VA medical record states there was no 
evidence of sinusitis on a recent CT scan.

An April 2002 VA medical record reflects the possibility of 
surgery was discussed to correct the veteran's deviated 
septum and turbinate hypertrophy, but surgery was deferred 
due to the veteran's chronic cardiac problems.

A December 2002 signed letter from Dr. J.M.W. to another 
physician concerned a recent office visit by the veteran.  In 
it, Dr. J.M.W. related that the veteran had a history of 
having a nasal fracture as a young man in the service.  
According to this letter, the veteran walked into a metal 
tent pole and broke his nose.  The veteran did not have 
surgery and his nose has been crooked ever since.  It was 
noted the veteran also had trouble breathing through his 
nose.

A signed statement from the veteran's younger brother dated 
in May 2003 is also in the file.  In the statement, the 
brother says the veteran returned home after service with a 
crooked nose.  The veteran told him that the veteran and 
another soldier were entering a tent when the buddy went 
through the door but the veteran walked into the tent frame 
and injured his nose.  The brother said the veteran's nose 
was "perfect" when he entered service.

In an April 2004 private medical record, Dr. J.M.W. relates 
the veteran was seen that day for a follow-up regarding his 
ears.  It was noted a nasal exam showed the nasal dorsum was 
deflected to the right side.  An intranasal exam showed the 
septum deflected to the left limiting the airway.  

The veteran testified at a Travel Board hearing in April 
2004.  He testified that while he was stationed in Germany he 
and a soldier named R.M. were conversing while cutting across 
a field while on duty near woods filled with parked tanks.  
R.M. walked under the two-inch pipe supporting a tent frame 
while the veteran walked directly into the pipe.  The veteran 
testified that the blood "just poured."  After fixing the 
radio and the intercom equipment, the veteran went to the 
medic in the field, who struck his nose a little and packed 
it with cotton.  The veteran testified the medic told him his 
nose would be all right.  The veteran said he did not want to 
go on sick call because his unit was out in the field.  His 
nose stopped bleeding after he returned to his unit and he 
"just let it go."  He also testified that his nose 
definitely was broken and that drinking buddies made 
comments.  As a result of this injury, the veteran said he 
had obstructions in both nostrils with the biggest being in 
the left side.  He needed nasal spray to keep the passage 
clean.  (Tr. at 9-10).  After discharge from service, the 
veteran did not seek medical treatment because he did not 
have medical insurance (Tr. at 11).  He also testified that 
Dr. J.M.W. told him that he should have seen a doctor and had 
the nose straightened while he was in service, but Dr. 
J.M.W.'s advice was too late (Tr. at 11).  He said when he 
cleared post he was seen by a doctor who told him his nose 
would be broken again to straighten it and he, the veteran, 
did not want any part of that (Tr. at 12).

In conjunction with the hearing, the veteran also provided 
some documents to be added to the evidence of record, 
including a signed statement from R.L.M., a service comrade 
who said he was on maneuvers with the veteran in Germany when 
the veteran ran into a pipe and hurt his nose.  R.L.M. also 
related that at the time of the injury he did not realize the 
veteran's nose was broken, but "it looked pretty bad."  He 
enclosed a copy of his DD214, apparently in an effort to 
bolster his identity.  Other April 2004 documents were not 
material to the claim presently on appeal, including a letter 
"to whom it may concern" from a tank platoon leader, R.F.K, 
and a letter from a National Guard acquaintance.

May 2003 and January 2005 signed statement by the veteran's 
wife said that she had known the veteran since he was in the 
sixth grade.  She said his nose was straight when he entered 
service, but broken and crooked when he returned home after 
discharge.  She said that he told her that while in the field 
he was talking to R.M. and he walked into a tent frame and 
broke his nose.  He told her that a medic told him his nose 
was broken.  She concluded that his nose was crooked and it 
caused him to have trouble breathing.

A signed statement by the veteran's younger sister dated in 
December 2004 said the veteran's nose was straight when he 
entered service, but broken and crooked when he returned home 
after discharge.  She said that the veteran told her he had 
been talking to R.M. who walked under a tent frame.  The 
veteran, who was taller than R.M., walked into a metal tent 
frame and broke his nose.  She said this happened when the 
veteran was in the field and stationed in Germany.

A signed letter to the veteran from Dr. J.M.W., dated in 
February 2005, said the veteran was seen that day with a 
nosebleed complaint.  Whenever the veteran blew his nose, he 
said it bled frequently from the left side.  Dr. J.M.W. 
related that the veteran told him that he had a nasal 
fracture when in service.  The veteran had walked into a 
metal tent pole and noticed that his nose was dislocated and 
that it bled a lot.  Dr. J.M.W. said the veteran said that he 
was seen by a medic who tried to digitally reduce it, but the 
nose had been crooked ever since.  The doctor said that the 
veteran said that he had not been able to breathe through it 
since that time.  A nasal exam showed the dorsum dislocated 
to the right side.  An internasal exam showed the septum 
deflected to the left obstructing the airway.  It was noted 
the veteran had some prominent superficial vessels on the 
left anterior inferior septum.  The nose was topically 
anesthetized and after 15 minutes silver nitrate was used to 
cauterize the prominent vessels on the left anterior septum.  
It was noted the veteran tolerated the procedure well.  Dr. 
J.M.W. diagnosed an external nasal deformity and nasal septal 
deformity secondary to nasal fracture.

VA outpatient medical records dated in March and April 2005 
refer to the veteran's septoplasty and turbinoplasty 
performed on March 1, 2005.  Post operation diagnosis was 
deviated nasal septum and turbinate hypertrophy.  The veteran 
was seen in the VA outpatient clinic in January 2005 for 
difficulty breathing through his nose, particularly on his 
left side, since an injury in the service.  

The veteran underwent a VA nose and sinus examination in 
April 2006 as a result of the Board's remand.  The examining 
physician reviewed the claims file.  According to the 
examination report, the veteran said he had a traumatic nasal 
deformity while serving in the military and stationed in 
Germany in the early 1960s.  Before he entered service he 
said he had a normal straight nasal septum.  While in 
service, one day while stationed in Germany he walked through 
a field and ran into a steel tent frame.  His nose bled 
immediately and was shifted to the right side.  The veteran 
said a medic set his nose and put packs in place.  He 
reported not seeking further medical attention.  The veteran 
told the examiner that from the time of the injury he was not 
able to breathe through the left side of his nose very well.  
This difficulty increased over many years until another 
doctor recently repaired his deviated nasal septum.  Since 
then, the veteran said he was able to breathe through his 
nose much better.  He still complained of a slight whistling 
sound in his nose and a dry nasal crusting.  The report noted 
that the veteran continued to have the cosmetic deformity 
where his nose deviated to the right.

On examination, an obvious deformity of the nasal dorsum to 
the right was noted.  The examiner found this was consistent 
with a traumatic nasal deformity from the past.  Intra-nasal 
examination revealed a septum grossly in the midline.  There 
was about an 8 mm septal perforation present in the caudal 
portion of the nasal septum.  Otherwise, the septum was now 
in the midline.  The examiner also found evidence of mild 
atrophic rhinitis.  There was no evidence of purulence, nasal 
polyp or degeneration.  The nasal airway was reasonably 
patent.  The examiner found that it was likely, granted the 
veracity of the veteran's narrative, that the traumatic nasal 
deformity suffered in service would cause nasal airway 
obstruction.  It also was noted that an observed perforation 
was likely the result of surgical intervention.


III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease of injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  In this case, there is ample medical 
evidence, from the VA medical examination and from private 
and VA medical records that the veteran currently has a nasal 
deformity affecting his breathing.  Accordingly, the Board 
finds that the first part of the Hickson analysis has been 
satisfied.  

The second part of the Hickson analysis is evidence of an in-
service trauma or disease.  There is a total lack of any 
mention of a nasal injury in the veteran's service medical 
records.  In this case, however, there is ample lay evidence, 
in the form of the veteran's testimony and in the form of a 
lay statement by a fellow service comrade who was with the 
veteran at the time of the injury, that the veteran sustained 
a nasal injury while in service.  The injury occurred while 
the veteran was in the field or on maneuvers and he was 
treated by a medic or corpsman some time later.  Failure to 
mention the injury at the time of his discharge examination 
was explained by the veteran's youth and desire to avoid 
another broken nose in having it fixed.  Further, lay 
statements by family members are unanimous and consistent 
that the veteran did not have a broken or crooked nose when 
he left home for service, but had a nasal deformity after his 
discharge from service.  Accordingly, granting the veteran 
the benefit of the doubt, the Board finds that the second 
part of the Hickson analysis has been satisfied.

The third part of the Hickson analysis is medical evidence of 
a nexus between the claimed disorder and a disease or injury 
in service.  In this case, the examining physician who 
conducted the April 2006 VA examination provides such a 
nexus, though it was dependent on the veracity of the 
veteran's historical accounts.  As the evidence in the record 
support's the veteran's version of an in-service nasal 
injury, the doctor's opinion cannot be ignored.  In addition, 
private physician Dr. J.M.W., in his post service treatment 
of the veteran, accepted a nexus between the veteran's nasal 
deformity and the traumatic injury in service.  Accordingly, 
the Board finds that the third part of the Hickson analysis 
has been satisfied in regard to the veteran's claim on 
appeal.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  In this case, 
the evidence is at least in equipoise, and the benefit-of-
the-doubt rule applies.

The veteran is not competent to offer medical opinion as to 
the etiology of any nose-related disability, since this 
requires medical opinion and there is no indication that he 
has the required expertise.  However, in Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991), the Court stated "[a] 
layperson can certainly provide an eye-witness account of a 
veteran's visible symptoms."  Here, the veteran, his wife, 
siblings, and a service comrade  are competent to offer 
evidence as to when he had a broken nose, since this is 
within personal knowledge and does not require expertise.  
None of the evidence of record directly rebuts their 
testimony that the veteran sustained a traumatic injury to 
the nose while in service, and post-service clinical records 
document treatment for a nasal dorsum deflected to the right 
side.  It is the Board's opinion, granting the veteran the 
benefit of the doubt, that the veteran incurred his traumatic 
nasal deformity in service and that his current nasal 
disorder is due to service.  As the Court stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  Based on the entire 
evidentiary record, and resolving all reasonable doubt in the 
veteran's favor, the Board concludes that it is at least as 
likely as not that the veteran has a nasal deformity that had 
an in-service onset.  Accordingly, the Board considers the 
positive evidence to have greater probative value than any 
negative evidence, with respect to this service connection 
claim, and, therefore, the claim is granted.


ORDER

With resolution of reasonable doubt in the veteran's favor, 
service connection for disability of the nose, to include 
traumatically deviated septum, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


